UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4116
TERRY EUGENE CURETON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-00-222)

                      Submitted: August 26, 2003

                      Decided: September 11, 2003

Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

William E. Loose, Asheville, North Carolina, for Appellant. Gretchen
C.F. Shappert, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CURETON
                              OPINION

PER CURIAM:

   Terry Cureton appeals his conviction and 324-month sentence for
one count of conspiracy to possess with intent to distribute cocaine
base, a violation of 21 U.S.C. § 846 (2000), and two counts of posses-
sion with intent to distribute cocaine base, violations of 21 U.S.C.
§ 841(a)(1) (2000). Finding no error, we affirm.

   First, Cureton claims that the district court erred in presenting a
redacted indictment to the jury. The redacted indictment removed
charges pertaining only to co-defendants, and left the charges pertain-
ing to Cureton. Cureton did not object to the redaction, and therefore
this court’s review is for plain error. United States v. Olano, 507 U.S.
725, 725-32 (1993) (discussing plain error standard). We conclude the
district court did not err in redacting the indictment. United States v.
Miller, 471 U.S. 130, 136 (1985). Even if the court did err, the error
did not affect Cureton’s substantial rights. Id. at 140.

   Second, Cureton asserts that the district court erred in submitting
to the jury a verdict form that did not require it to find the drug quan-
tity directly attributable to him. As Cureton did not object to the ver-
dict form, we review for plain error. We conclude that the district
court did not err in using a verdict form that required the jury to find
the drug quantity attributable to the conspiracy instead of Cureton
individually. See United States v. Munoz, 324 F.3d 987, 991 (8th Cir.
2003); United States v. Turner, 319 F.3d 716, 722-23 (5th Cir.), cert.
denied, 123 S. Ct. 1939 (2003); United States v. Derman, 298 F.3d
34, 42-43 (1st Cir.), cert. denied, 123 S. Ct. 636 (2002).

   Third, Cureton challenges the district court’s application, pursuant
to USSG § 2D1.1(b)(1), of a two-level enhancement to his offense
level for possession of a weapon during the offense. This Court
reviews the district court’s factual findings for clear error. United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Based on the
evidence adduced at trial, we conclude the district court did not
clearly err.
                      UNITED STATES v. CURETON                        3
   Finally, Cureton challenges the district court’s calculation of his
base offense level. We review for clear error. Id. In light of the trial
testimony, we find no error in the district court’s conclusion.

   For the reasons above, we affirm Cureton’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED